Citation Nr: 0102421	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, based on exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied service 
connection for peripheral neuropathy.  The Board notes that 
the RO certified this issue as on appeal from a May 1998 
rating decision which concluded that new and material 
evidence had not been submitted to reopen this claim.  
However, the May 1998 Statement of the Case (SOC) addressed 
this issue on the merits.  The SOC shows that the RO accepted 
a March 1998 statement from the veteran as a Notice of 
Disagreement (NOD), and that NOD was timely with respect to 
the initial denial of this claim in April 1997.  Therefore, 
new and material evidence is not needed in this case.

In May 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).

With respect to the claim of entitlement to service 
connection for PTSD, the Board finds that the veteran has 
filed a notice of disagreement with the RO's denial of this 
issue, thereby initiating, but not perfecting, an appeal.  
Therefore, the issues on appeal have been recharacterized as 
shown above.

In March 1999, the veteran filed a claim for service 
connection for athlete's foot.  This issue has not been 
adjudicated by the RO, and it is not inextricably intertwined 
with the other issues before the Board.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 

In the April 1997 rating decision the RO also found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a nervous condition claimed 
as anxiety, depression, and astrapophobia.  Thereafter, a 
statement in support of claim was received from the appellant 
on July 31, 1997, which indicated that he wanted to file a 
claim for service connection for a nervous condition which 
had first manifested during service.  Although not recognized 
as such by the RO, it is possible for this statement to be 
reasonably construed as constituting a timely NOD filed with 
respect to the April 1997 denial of reopening.  See Gallegos 
v. Gober, 14 Vet.App. 50 (2000); 38 C.F.R. § 20.201.  
However, because the matter is not entirely clear, the issue 
of whether a timely notice of disagreement was filed with 
respect to the denial of reopening of the nervous condition 
claim is referred to the RO for appropriate review and 
handling.  


REMAND

A.  Service connection for peripheral neuropathy

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Service connection for PTSD

In a February 2000 rating decision, the RO denied service 
connection for PTSD.  In March 2000, the veteran requested a 
Statement of the Case (SOC) on this issue.  He specifically 
referenced the February 2000 denial of this claim, and his 
request for a SOC is sufficient to constitute a NOD.  In that 
regard, it is further noted that a deferred rating decision 
dated April 13, 2000, specifically noted that a NOD had been 
filed on the PTSD denial.  Therefore, because there is no 
indication in the record that the veteran has been provided 
with a SOC on this issue, this claim must be remanded for 
correction of this procedural defect.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 
38 C.F.R. § 19.9 (2000).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.


Accordingly, this case is REMANDED for the following:

1.  With respect to the claim for service 
connection for peripheral neuropathy, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, subject to current appellate 
procedures, this claim should be returned 
to the Board for further appellate 
consideration, if appropriate.

2.  Unless the benefit sought on appeal 
has been granted in the interim, the RO 
should provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for PTSD.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  Otherwise, if 
a timely substantive appeal is filed, and 
subject to current appellate procedures, 
this claim should be returned to the 
Board for further appellate 
consideration, if appropriate.

The veteran need take no further action until he is so 
informed.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional medical 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



